Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                   Compact Prosecution
Examiner would like to propose amending the independent claims 1, 17 and  20 to include the following features:
wherein the semantic graph and an associated metadata can be used to automatically generate personalized recommendations and content to end users, based on the identity of the user and the user's current context,
wherein the associated metadata are areas usage information that indicates how objects are used, how often objects are used, who the objects are used,
a varied and complex relationships modeled with the semantic graph is generated. Amending the independent claims as such will overcome the current rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malabarba (20190005025) in view of Borra (20200226156).
Claim 1, Malabarba discloses a method performed by one or more computers, the method (Fig. 4 a and b) comprising: 
storing, by the one or more computers, semantic graph data for a semantic graph, (Section 0022, lines 3-5- Semantic graphs 130 is stored in Computing device 100 see fig. 1) 
(Fig. 7 shows the semantic graph that represents the semantic graph data) 
wherein the semantic graph data indicates objects and relationships among the objects, (Section 0075, lines 1-4 -fig. 7 shows a semantic graph that indicates vertices; vertices reads on the claimed objects) wherein the objects include a card object that represents characteristics of an information card; (Section 0080, multiple types of vertices are (content items, entities and users) as well as the relationships between the different types of vertices). 
(Based on Section 0080, it is clear that the vertices includes objects such as content items, entities or users wherein these reads on the information card). 

    PNG
    media_image1.png
    546
    557
    media_image1.png
    Greyscale

Figure 1 shows a semantic graph that indicates vertices (objects) and also shows how vertices are related. The figure above can be compared to applicant’s fig. 5. 

receiving, by the one or more computers, a request; 
processing, by the one or more computers, the request using the semantic graph data; ( Section 0056, lines 1-2 “receiving a search request with one or more search terms provided by a user)  and 
providing, by the one or more computers, data for the information card (Content items)  to the client device based on the card object indicated by the semantic graph data. (Section 0071- thus target vertices with higher weights are returned first and this means the results are provided to the client via the client computers)
(Malabarba teaches that the returns is based on the card object indicated by the semantic graph because the returns are based on all the paths of the vertices-see section 0059, lines 8-10. )
Malabarba does not disclose that the search is from a client device. 
Borra discloses in section 0074 a user interface (client device) used to request a search query. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of clearly designating a user interface (client device) to be used to request search query. The motivation is that it makes it easier to users to make the request and also helps the system to avoid errors. 
Claim 2, Malabarba in view of Borra discloses wherein the semantic graph data includes data indicating one or more triggers or conditions for presenting the information card. (Malabarba: Section 0050, lines 4-5- thus “a document may be linked to a keyword vertex by a subject” this means the keyword “subject” triggers the link to keyword vertex) 
Claim 3, Malabarba in view of Borra discloses wherein the one or more triggers or conditions are represented as characteristics of the card object. (Malabarba: Section 0038, lines 1-3 – thus tags or keywords for a particular entity triggers the entity) 
Claim 4, Malabarba in view of Borra  discloses wherein the one or more triggers or conditions are represented as one or more connections of the card object with one or more other objects. (Malabarba: Section 0038, lines 1-3 – thus tags or keywords for a particular entity is used to look-up for search terms and therefore connects the search request with the return) 
Clam 5, Malabarba in view of Borra discloses wherein the card object represents a template for providing information cards for entities in a category of entities. (Malabarba: Section 0037- thus the vertices structure is a template used to map searches to vertices- see fig. 2 vertex structure 260) 
Claim 6, Malabarba in view of Borra discloses wherein the card object is connected in the semantic graph to each of multiple objects representing different entities in the category (Malabarla: Section 0080 different types of vertices such contents item, entities and users reads on the categories) that the card object can be used to provide an information card for each of the different entities. (Malabarba: Section 0075 and based fig. 7 it is clear that different entities such as A, B, C and D are connected within the semantic graph) 
Claim 7, Malabarba in view of Borra discloses wherein the card object is connected to synonym object in the semantic graph; (Malabarla: Section 0068:mapping a single word to multiple words reads on synonyms thus one words can represent multiple words) 
wherein the one or more computers are configured to provide the data for the information card based on an occurrence of a synonym for an entity name indicated by the synonym object. (Malabarla: Section 0068, lines 6-9 “a straight forward mapping of a word or a multi-word name to a single entity means one word meaning the same as with the multiple words)  
 (Malabarba: Section 0052, lines 2-6- thus metadata such as creator, owners or viewers are retrieved to generate metrics for the best results as shown in fig. 7) 
calculating the metric based on the retrieved portion of the data set; (Malabarba :Section 0082- thus the metric is gleaned or derived) and storing the metric and/or the retrieved portion of the data set in a cache. (Malabarba: Section 0082, lines 1-3- thus metrics gleaned from stored as user activity storage) 
Claim 9, Malabarba in view of Borra discloses comprising providing, by the one or more computers to one or more client devices, (Malabarba: 954C and El 954A shown in Fig. 9 shows one or more client devices) cache data for one or more information cards to populate a cache of the one or more client devices.(Malabarba: cache memory 832 contains cache data)
Claim 10, Malabarba in view of Borra discloses wherein the cache data includes layout or formatting information for the one or more information cards, content to be presented on the one or more information cards, (Malabarba: Section 0009, lines 16-19- thus the vertex structure that contains identifiers for content items, entities reads on the information that will be presented by each vertices (information cards)) or a presentation trigger or condition for the one or more information cards.
Claim 11, Malabarba in view of Borra discloses wherein the request indicates one or more terms associated with a context of the client device; (Malabarba: Section 0056, lines 1-3 “receiving a search request with one or more search term from client device such as El 954A shown in Fig. 9”)   
wherein the method includes determining, based on the semantic graph data, that the one or more terms correspond to the information card represented by the card object;  (Malabarba: Section 0028, lines 1-6- thus condensing multiple content repositories into a single semantic graph, then the semantic search engine search the semantic graph to find relationships across those multiple heterogenous content repositories searching to find the corresponding relationship across reads on finding the corresponding terms in the information card)  and wherein providing the data for the information card to the client device is based on determining that the one or more terms correspond to the information card. (Malabarba: Section 0056, lines 1-4- thus “search engine identifies an entity for each of the one or more search terms” identifying the entities in the search term reads on determining one or more terms that corresponds to the term to the information card). 
Claim 12, Malabarba in view of Borra discloses wherein the method further comprising identifying from among the objects indicated by the semantic graph data, one or more objects referenced in content provided to a client device; (Malabarba: Section 0056, lines 3-5- thus semantic search engine identifies an entity for each of the search terms within the semantic graph)  and 
providing information card data for information cards based on card objects connected to the identified one or more objects in the semantic graph. (Malabarba: Section 0071- thus target vertices with higher weights are returned first and this means the results are provided to the computers) 

Claim 13, Malabarba in view of Borra discloses wherein the request is a query; wherein the method comprises identifying one or more entities that are (i) referenced in the query, (Malabarba: section 0056, lines 1-3- thus receiving a search request reads on claimed query request)  and the search terms reads the entities identified)  ((ii) used in generating results to the query, (Malabarba: Section 0057, lines 1-3- thus finding or determining whether the entity is found in a vertex structure reads on generating a results) or (iii) in the results generated for the query; and identifying one or more objects in the semantic graph that correspond to the one or more entities; and wherein the information card is an information card for one of the identified one or more entities. (Malabarba: Section 0057, lines 1-3- thus determines whether the entity is found on a vertex structure reads on identifying one or more objects that corresponds to entities identified in the information card) 
Claim 14, Malabarba in view of Borra discloses comprising selecting, from among a plurality of indicators associated with an entity a proper subset of the indicators based on semantic graph data for the card object; (Malabarba: Section 0049, lines 1-4- thus the semantic indexer reads on the indicators based on semantic graph because it looks up each incoming entity in the vertex structure to gain access to the vertices (card object))
Malabarba: Section 0043, lines 8-11- thus identifier and a pointer is used to identify or provide a vertex in the semantic graph) 
Claim 15, Malabarba in view of Borra discloses wherein the method further comprising analyzing access data indicating access to content by a user; (Malabarba: Section  0042, lines 4-7- thus “a user who accessed viewed the content item”) selecting, based on the analysis of the access data a set of objects referenced in the content accessed by the user; (Malabarba: Section 0037,lines 9-13- thus users identifiers mapped to vertices for users in the semantic graph reads on selecting the users that are identifies the vertices used by users)
and providing to a device associated with the user, data for information cards corresponding to the objects in the set. (Malabarba: Section  0042, lines 4-7- thus “a user who accessed viewed the content item” reads on the providing to a device associated with the user so that the user can access the content item) 
Claim 16, Malabarba in view of Borra discloses wherein the card object represents an information card for a specific entity. (Malabarba: Section 0080, multiple types of vertices are (content items, entities and users) as well as the relationships between the different types of vertices). 

Claim 17, Malabarba  discloses a system comprising
one or more computers; (Section 0083-computer node) and one or more computer-readable media storing instructions that when executed by the one or more (Section 0088, lines 1-3-computer node variety of computer system readable media) cause the one or more computers to perform operations comprising:
storing, by the one or more computers, semantic graph data for a semantic graph, (Section 0022, lines 3-5- Semantic graphs 130 is stored in Computing device 100 see fig. 1) 
wherein the semantic graph data indicates objects and relationships among the objects, (Section 0075, lines 1-4 -fig. 7 shows a semantic graph that indicates vertices; vertices reads on the claimed objects) wherein the objects include a card object that represents characteristics of an information card; (Section 0080, multiple types of vertices are (content items, entities and users) as well as the relationships between the different types of vertices). 
(Based on Section 0080, it is clear that the vertices includes objects such as content items, entities or users wherein these reads on the information card)

    PNG
    media_image1.png
    546
    557
    media_image1.png
    Greyscale

Figure 2 shows a semantic graph that indicates vertices (objects) and also shows how vertices are related. The figure above can be compared to applicant’s fig. 5.
receiving, by the one or more computers, a request; ( Section 0056, lines 1-2 “receiving a search request with one or more search terms) processing, by the one or more computers, the request using the semantic graph data; (Section 0057, lines 1-3 the semantic graph process the search by identifying an entity for each of the search terms) ( Section 0056, lines 1-2 “receiving a search request with one or more search terms and 
providing, by the one or more computers, data for the information card (Content items) to the client device based on the card object indicated by the semantic graph data. (Section 0071- thus target vertices with higher weights are returned first and this means the results are provided to the computers) 

Borra discloses in section 0074 a user interface (client device) used to request a search query. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of clearly designating a user interface (client device) to be used to request search query. The motivation is that it makes it easier to users to make the request and also helps the system to avoid errors. 

Claim 18, Malabarba in view of Borra discloses wherein the semantic graph data includes data indicating one or more triggers or conditions for presenting the information card. (Malabarba: Section 0050, lines 4-5- thus “a document may be linked to a keyword vertex by a subject” this means the keyword “subject” triggers the link to keyword vertex) 
Claim 19, Malabarba in view of Borra  discloses wherein the one or more triggers or conditions are represented as characteristics of the card object. (Malabarba: Section 0038, lines 1-3 – thus tags or keywords for a particular entity triggers the entity) 

Claim 20, Malabarba discloses One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, (Section 0088, lines 1-3-computer node variety of computer system readable media) cause the one or more computers to perform operations comprising: 
(Section 0022, lines 3-5- Semantic graphs 130 is stored in Computing device 100 see fig. 1) 
wherein the semantic graph data indicates objects and relationships among the objects, (Section 0075, lines 1-4 -fig. 7 shows a semantic graph that indicates vertices; vertices reads on the claimed objects) wherein the objects include a card object that represents characteristics of an information card; (Section 0080, multiple types of vertices are (content items, entities and users) as well as the relationships between the different types of vertices). 
(Based on Section 0080, it is clear that the vertices includes objects such as content items, entities or users wherein these reads on the information card). 

    PNG
    media_image1.png
    546
    557
    media_image1.png
    Greyscale

Figure 3 shows a semantic graph that indicates vertices (objects) and also shows how vertices are related. The figure above can be compared to applicant’s fig. 5.

receiving, by the one or more computers, a request; ( Section 0056, lines 1-2 “receiving a search request with one or more search terms)
processing, by the one or more computers, the request using the semantic graph data; (Section 0057, lines 1-3 the semantic graph process the search by identifying an entity for each of the search terms)  and
providing, by the one or more computers, data for the information card to the client device based on the card object indicated by the semantic graph data. (Section 0071- thus target vertices with higher weights are returned first and this means the results are provided to the computers) 
Malabarba does not disclose that the search is from a client device. 
Borra discloses in section 0074 a user interface (client device) used to request a search query. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of clearly designating a user interface (client device) to be used to request search query. The motivation is that it makes it easier to users to make the request and also helps the system to avoid errors. 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DaBoll-Lavoie (20190108274) discloses a semantic­based interrogation system for retrieving documents or portions of documents in response to a query provided by a user and a corresponding database storage structure enabling expanded functionality of the interrogation system. Data stored within the data storage structure may be periodically updated to provide more relevant semantic search capabili­ties by providing up-to-date links between particular termi­nology that may relate to the user's query (e.g., thereby providing a semantic search strategy based on a user's query)
Baldini Soares (2018/0189389) discloses flow graph that represents an object flow of a data analysis program, where a node of the graph represents a function call in the data analysis program, and an edge connected to the node represents an output of a function associated with the function call.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/22/2022